DETAILED ACTION
This action is responsive to the response filed on 02/11/2022. Claims 1 and 3-11 are pending in the case. Claims 1 and 11 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Cancelation of Claim 12 is sufficient to overcome the rejection of Claim 12 under 35 U.S.C. 112(a) and (b) set forth in the previous Office Action. The corresponding rejections are withdrawn.

Double Patenting
Applicant is advised that should claim 3, 5, 7 and/or 9 be found allowable, claims 4, 6, 8 and/or 10, respectively will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fridman et al. (US 20080134045 A1, previously cited), hereinafter Fridman.

Regarding Claim 1, Fridman teaches:
An information processing device comprising: a processor configured to (See FIG.s 1-7, e.g. FIG. 1, GUI provider server 125 with GUI request processing module 130 [0038] GUI provider server 125 of the system 100 can be comprised of one or more microprocessors and associated memory(ies) that store the steps of a computer program to perform the functions of one or more of the modules of the system 100 [0060])
receive a use condition relating to use of a customized user interface from a linkage destination information processing device that is linked to the information processing device in terms of the customized user interface, (a GUI configuration request automatically generated by the mobile communication unit is received... Additionally or alternatively, the GUI configuration request can be adapted to request instructions for modifying the GUI of the mobile communication unit. The GUI configuration request can include other suitable information, such as, for example, device information that specifies the mobile communication unit (e.g., features and/or functionality supported by the mobile communication unit or other like device information).  [0071] the user can specify certain preferences or parameters that can be retrieved and used by the GUI request processing module 130 for generating the GUI configuration response to a GUI configuration request [0046], information contained in the GUI configuration request, matching user preferences and profiles (e.g., those maintained by the mobile communication information storage module 145), matching operator policies or preferences (e.g., those maintained in or in conjunction with the GUI request processing module 130), GUI configuration information from other graphical sources or servers, optimization of the user experience for the given user by achieving an optimal user experience for the given device of that user (e.g., in accordance with device attributes maintained in the mobile communication information storage module 145), and other like factors. [0049])
wherein the use condition comprises an identifier of a user operating the linkage destination information processing device and (a particular user, group of users, of mobile communication device 105, [0047] e.g. "device attributes"... device identification information (e.g., vendor/model, UserAgent header, or the like),... Composite Capabilities/Preference Profiles (CC/PP) (e.g., a description of a device's capabilities and user preferences),... user type, or other like specifications or preferences associated with each device and user. [0042] information contained in the GUI configuration request, matching user preferences and profiles (e.g., those maintained by the mobile communication information storage module 145), matching operator policies or preferences (e.g., those maintained in or in conjunction with the GUI request processing module 130), GUI configuration information from other graphical sources or servers, optimization of the user experience for the given user by achieving an optimal user experience for the given device of that user (e.g., in accordance with device attributes maintained in the mobile communication information storage module 145), and other like factors. [0049])
a processing name which specifies a processing among a plurality of processings for the customized user interface corresponding to the identifier; (The GUI configuration request can include any suitable additional information that can be used for requesting instructions to configure or re-configure the GUI, such as for example, the current arrangement or layout of the GUI, the composition of the GUI (e.g., a listing and/or description of the graphical elements that make up the GUI), and other like information. [0039])
acquire setting information relating to the customized user interface based on the received use condition, (the GUI request processing module 130 can include appropriate lookup tables that can map GUI configuration requests to various predetermined GUI configuration responses. Such look-up tables can be stored in a suitable computer memory or other computer storage device internal to or in communication with the GUI request processing module 130 or the GUI provider server 125 [0050] suitable Boolean or other logic or rules can be used to determine the GUI elements and GUI configuration information for responding to requests from the devices/clients. For example, continuing with the present illustration, Boolean logic can be used to determine that IF the GUI configuration request comes from a particular, individual mobile communication device 105 or mobile client application module 110, THEN generate a GUI configuration response with the GUI elements and GUI configuration information corresponding that particular, individual device/client [0051]; e.g. One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047])
wherein the setting information comprises a processing content for the customized user interface; (an appropriate GUI configuration response that can include one or more GUI elements and their proper configuration or arrangement… the configuration or arrangement information can comprise instructions regarding the layout and order of the GUI elements in the GUI of the mobile communication device 105... specifying a GUI layout, contents, and structure [0052] e.g. One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047])
execute the processing based on the acquired setting information; and (a GUI configuration response can be generated for the mobile communication unit. For example, the GUI configuration response can include at least one graphical element and GUI configuration information for configuring a GUI of the mobile communication unit with the at least one graphical element. The GUI configuration information can comprise, for example, instructions for arranging the at least one GUI element within the GUI of the mobile communication unit [0072])
return a result of the processing to the linkage destination information processing device. (the GUI configuration response is communicated to the mobile communication unit. In step 720, the GUI of the mobile communication unit is configured in accordance with the GUI configuration response [0072])

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Fridman teaches:
wherein the processor acquires the setting information from a database indicating a relationship between a plurality of identifiers, and a plurality of processing names and a plurality of processing contents. (the GUI request processing module 130 can include appropriate lookup tables that can map GUI configuration requests to various predetermined GUI configuration responses. Such look-up tables can be stored in a suitable computer memory or other computer storage device internal to or in communication with the GUI request processing module 130 or the GUI provider server 125 [0050] suitable Boolean or other logic or rules can be used to determine the GUI elements and GUI configuration information for responding to requests from the devices/clients. For example, continuing with the present illustration, Boolean logic can be used to determine that IF the GUI configuration request comes from a particular, individual mobile communication device 105 or mobile client application module 110, THEN generate a GUI configuration response with the GUI elements and GUI configuration information corresponding that particular, individual device/client [0051] One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047] the mobile communication information storage module 145 (or suitable separate storage) can be used to store user profile and user preferences for automatically specifying the configuration of the GUI of the mobile communication device 105. For example, on setup of the service by the user (or at any other suitable time), the user can specify certain preferences or parameters that can be retrieved and used by the GUI request processing module 130 for generating the GUI configuration response to a GUI configuration request. In other words, although the GUI configuration request is still automatically generated by the GUI request module 120 without the need for user intervention, the GUI request processing module 130 can use previously established user preferences to appropriately generate the GUI configuration response. [0046] the GUI provider server 125 can include a mobile communication information storage module 145 in communication with the GUI request processing module 130. The mobile communication information storage module 145 can be comprised of any suitable type of computer-readable or other computer storage medium capable of storing information in electrical or electronic form. The mobile communication information storage module 145 can be configured to store attribute or other suitable information associated with each mobile communication device 105. In other words, the mobile communication information storage module 145 can be configured to maintain or otherwise store capabilities, specifications, attributes, preferences, and other like information for each mobile communication device 105. Such "device attributes" can include, but are not limited to, device identification information (e.g., vendor/model, UserAgent header, or the like), screen size of the device, whether the device supports color or not, the User Agent Profile (UAProf) (e.g., for capturing the capability and preference information for wireless devices), Composite Capabilities/Preference Profiles (CC/PP) (e.g., a description of a device's capabilities and user preferences), device/client type, request/notification type, user type, or other like specifications or preferences associated with each device and user. [0042])

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Fridman teaches:
wherein the processor acquires the setting information from a database indicating a relationship between a plurality of identifiers, and a plurality of processing names and a plurality of processing contents. (the GUI request processing module 130 can include appropriate lookup tables that can map GUI configuration requests to various predetermined GUI configuration responses. Such look-up tables can be stored in a suitable computer memory or other computer storage device internal to or in communication with the GUI request processing module 130 or the GUI provider server 125 [0050] suitable Boolean or other logic or rules can be used to determine the GUI elements and GUI configuration information for responding to requests from the devices/clients. For example, continuing with the present illustration, Boolean logic can be used to determine that IF the GUI configuration request comes from a particular, individual mobile communication device 105 or mobile client application module 110, THEN generate a GUI configuration response with the GUI elements and GUI configuration information corresponding that particular, individual device/client [0051] One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047] the mobile communication information storage module 145 (or suitable separate storage) can be used to store user profile and user preferences for automatically specifying the configuration of the GUI of the mobile communication device 105. For example, on setup of the service by the user (or at any other suitable time), the user can specify certain preferences or parameters that can be retrieved and used by the GUI request processing module 130 for generating the GUI configuration response to a GUI configuration request. In other words, although the GUI configuration request is still automatically generated by the GUI request module 120 without the need for user intervention, the GUI request processing module 130 can use previously established user preferences to appropriately generate the GUI configuration response. [0046] the GUI provider server 125 can include a mobile communication information storage module 145 in communication with the GUI request processing module 130. The mobile communication information storage module 145 can be comprised of any suitable type of computer-readable or other computer storage medium capable of storing information in electrical or electronic form. The mobile communication information storage module 145 can be configured to store attribute or other suitable information associated with each mobile communication device 105. In other words, the mobile communication information storage module 145 can be configured to maintain or otherwise store capabilities, specifications, attributes, preferences, and other like information for each mobile communication device 105. Such "device attributes" can include, but are not limited to, device identification information (e.g., vendor/model, UserAgent header, or the like), screen size of the device, whether the device supports color or not, the User Agent Profile (UAProf) (e.g., for capturing the capability and preference information for wireless devices), Composite Capabilities/Preference Profiles (CC/PP) (e.g., a description of a device's capabilities and user preferences), device/client type, request/notification type, user type, or other like specifications or preferences associated with each device and user. [0042])

Regarding Claim 5, the rejection of Claim 3 is incorporated.
Fridman teaches:
wherein the plurality of processing names are common between the plurality of identifiers, and the plurality of processing contents can be different between the plurality of identifiers. (provide a GUI and a GUI configuration response that is different than the one requested by the mobile communication device 105 based on device attributes associated with the requesting device [0045], e.g. One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047] the nature and content of the information contained in such a look-up table and the mapping of the mobile communication device 105/mobile client application module 110 to GUI elements and GUI configuration information will depend on, for example, the nature and type of the mobile communication devices 105 and mobile client application modules 110 (including supported features and functionality and device attributes) and other like factors. In such a manner, GUI configuration responses can be generated or otherwise tailored to individual devices/clients/users or a range or group of devices/clients/users [0050])

Regarding Claim 6, the rejection of Claim 4 is incorporated.
Fridman teaches:
wherein the plurality of processing names are common between the plurality of identifiers, and the plurality of processing contents can be different between the plurality of identifiers. (provide a GUI and a GUI configuration response that is different than the one requested by the mobile communication device 105 based on device attributes associated with the requesting device [0045], e.g. One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047] the nature and content of the information contained in such a look-up table and the mapping of the mobile communication device 105/mobile client application module 110 to GUI elements and GUI configuration information will depend on, for example, the nature and type of the mobile communication devices 105 and mobile client application modules 110 (including supported features and functionality and device attributes) and other like factors. In such a manner, GUI configuration responses can be generated or otherwise tailored to individual devices/clients/users or a range or group of devices/clients/users [0050])

Regarding Claim 7 the rejection of Claim 3 is incorporated.
Fridman teaches:
wherein the plurality of processing contents are defined according to the plurality of identifiers, so as to be allowed or prohibited for execution of the plurality of processing contents. (One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047] also see Table 1, e.g. contents of Graphical elements to send for execution are allowed or prohibited based on identifiers, e.g. color or monochrome allowed or prohibited based on identifiers, Such "device attributes" can include, but are not limited to, device identification information (e.g., vendor/model, UserAgent header, or the like), screen size of the device, whether the device supports color or not, the User Agent Profile (UAProf) (e.g., for capturing the capability and preference information for wireless devices), Composite Capabilities/Preference Profiles (CC/PP) (e.g., a description of a device's capabilities and user preferences), device/client type, request/notification type, user type, or other like specifications or preferences associated with each device and user. [0042])

Regarding Claim 8 the rejection of Claim 4 is incorporated.
Fridman teaches:
wherein the plurality of processing contents are defined according to the plurality of identifiers, so as to be allowed or prohibited for execution of the plurality of processing contents. (One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047] also see Table 1, e.g. contents of Graphical elements to send for execution are allowed or prohibited based on identifiers, e.g. color or monochrome allowed or prohibited based on identifiers, Such "device attributes" can include, but are not limited to, device identification information (e.g., vendor/model, UserAgent header, or the like), screen size of the device, whether the device supports color or not, the User Agent Profile (UAProf) (e.g., for capturing the capability and preference information for wireless devices), Composite Capabilities/Preference Profiles (CC/PP) (e.g., a description of a device's capabilities and user preferences), device/client type, request/notification type, user type, or other like specifications or preferences associated with each device and user. [0042])

Regarding Claim 9 the rejection of Claim 5 is incorporated.
Fridman teaches:
wherein the plurality of processing contents are defined according to the plurality of identifiers, so as to be allowed or prohibited for execution of the plurality of processing contents. (One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047] also see Table 1, e.g. contents of Graphical elements to send for execution are allowed or prohibited based on identifiers, e.g. color or monochrome allowed or prohibited based on identifiers, Such "device attributes" can include, but are not limited to, device identification information (e.g., vendor/model, UserAgent header, or the like), screen size of the device, whether the device supports color or not, the User Agent Profile (UAProf) (e.g., for capturing the capability and preference information for wireless devices), Composite Capabilities/Preference Profiles (CC/PP) (e.g., a description of a device's capabilities and user preferences), device/client type, request/notification type, user type, or other like specifications or preferences associated with each device and user. [0042])

Regarding Claim 10 the rejection of Claim 6 is incorporated.
Fridman teaches:
wherein the plurality of processing contents are defined according to the plurality of identifiers, so as to be allowed or prohibited for execution of the plurality of processing contents. (One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047] also see Table 1, e.g. contents of Graphical elements to send for execution are allowed or prohibited based on identifiers, e.g. color or monochrome allowed or prohibited based on identifiers, Such "device attributes" can include, but are not limited to, device identification information (e.g., vendor/model, UserAgent header, or the like), screen size of the device, whether the device supports color or not, the User Agent Profile (UAProf) (e.g., for capturing the capability and preference information for wireless devices), Composite Capabilities/Preference Profiles (CC/PP) (e.g., a description of a device's capabilities and user preferences), device/client type, request/notification type, user type, or other like specifications or preferences associated with each device and user. [0042])

Regarding Claim 11, Fridman teaches:
A non-transitory computer readable medium storing a program causing a
receiving a use condition relating to use of a customized user interface from a linkage destination information processing device that is linked to the information processing device in terms of the customized user interface, (a GUI configuration request automatically generated by the mobile communication unit is received... Additionally or alternatively, the GUI configuration request can be adapted to request instructions for modifying the GUI of the mobile communication unit. The GUI configuration request can include other suitable information, such as, for example, device information that specifies the mobile communication unit (e.g., features and/or functionality supported by the mobile communication unit or other like device information).  [0071] the user can specify certain preferences or parameters that can be retrieved and used by the GUI request processing module 130 for generating the GUI configuration response to a GUI configuration request [0046], information contained in the GUI configuration request, matching user preferences and profiles (e.g., those maintained by the mobile communication information storage module 145), matching operator policies or preferences (e.g., those maintained in or in conjunction with the GUI request processing module 130), GUI configuration information from other graphical sources or servers, optimization of the user experience for the given user by achieving an optimal user experience for the given device of that user (e.g., in accordance with device attributes maintained in the mobile communication information storage module 145), and other like factors. [0049])
wherein the use condition comprises an identifier of a user operating the linkage destination information processing device and (a particular user, group of users, of mobile communication device 105, [0047] e.g. "device attributes"... device identification information (e.g., vendor/model, UserAgent header, or the like),... Composite Capabilities/Preference Profiles (CC/PP) (e.g., a description of a device's capabilities and user preferences),... user type, or other like specifications or preferences associated with each device and user. [0042] information contained in the GUI configuration request, matching user preferences and profiles (e.g., those maintained by the mobile communication information storage module 145), matching operator policies or preferences (e.g., those maintained in or in conjunction with the GUI request processing module 130), GUI configuration information from other graphical sources or servers, optimization of the user experience for the given user by achieving an optimal user experience for the given device of that user (e.g., in accordance with device attributes maintained in the mobile communication information storage module 145), and other like factors. [0049])
a processing name which specifies a processing among a plurality of processings for the customized user interface corresponding to the identifier; (The GUI configuration request can include any suitable additional information that can be used for requesting instructions to configure or re-configure the GUI, such as for example, the current arrangement or layout of the GUI, the composition of the GUI (e.g., a listing and/or description of the graphical elements that make up the GUI), and other like information. [0039])
acquiring setting information relating to the customized user interface based on the received use condition, (the GUI request processing module 130 can include appropriate lookup tables that can map GUI configuration requests to various predetermined GUI configuration responses. Such look-up tables can be stored in a suitable computer memory or other computer storage device internal to or in communication with the GUI request processing module 130 or the GUI provider server 125 [0050] suitable Boolean or other logic or rules can be used to determine the GUI elements and GUI configuration information for responding to requests from the devices/clients. For example, continuing with the present illustration, Boolean logic can be used to determine that IF the GUI configuration request comes from a particular, individual mobile communication device 105 or mobile client application module 110, THEN generate a GUI configuration response with the GUI elements and GUI configuration information corresponding that particular, individual device/client [0051]; e.g. One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047])
wherein the setting information comprises a processing content for the customized user interface; (an appropriate GUI configuration response that can include one or more GUI elements and their proper configuration or arrangement… the configuration or arrangement information can comprise instructions regarding the layout and order of the GUI elements in the GUI of the mobile communication device 105... specifying a GUI layout, contents, and structure [0052] e.g. One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047])
executing the processing based on the acquired setting information; and (a GUI configuration response can be generated for the mobile communication unit. For example, the GUI configuration response can include at least one graphical element and GUI configuration information for configuring a GUI of the mobile communication unit with the at least one graphical element. The GUI configuration information can comprise, for example, instructions for arranging the at least one GUI element within the GUI of the mobile communication unit [0072])
returning a result of the processing to the linkage destination information processing device. (the GUI configuration response is communicated to the mobile communication unit. In step 720, the GUI of the mobile communication unit is configured in accordance with the GUI configuration response [0072])

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive.
On pages 7-9 of the response, and with respect to Claims 1 and 11, Applicant submits, “The cited reference, Fridman, discloses a GUI configuration request for configuring the GUI of the mobile communication device. The GUI configuration request may include is used as instruction(s) that configures "the current arrangement or layout of the GUI, the composition of the GUI (e.g., a listing and/or description of the graphical elements that make up the GUI), and other like information"… It is respectfully submitted that: 1. the GUI configuration request as disclosed in Fridman does not include information that would define the type of process to perform for constructing the GUI; and 2. Fridman also fails to show identification of the type of process to perform based on the received GUI configuration request at the server 125. Hence, Fridman fails to teach at least the claimed feature ''the use condition comprises an identifier of a user operating the linkage destination information processing device and a processing name which specifies a processing among a plurality of processings for the customized user interface corresponding to the identifier; acquire setting information relating to the customized user interface based on the received use condition, wherein the setting information comprises a processing content for the customized user interface" as set forth in the amended claim 1.”
Examiner respectfully disagrees, as detailed below.
While Fridman does teach that the GUI configuration request can comprise device information of the mobile communication device 105, such as information on the features and/or functionality supported by the mobile communication device 105, installed applications and other software elements running or otherwise residing on the mobile communication device 105, the device's hardware configuration, the location configuration of the mobile communication device 105 (e.g., a phone "profile," such as, for example, silent mode), and/or any other suitable device information in ¶ [0039], Fridman also teaches that information contained in the GUI configuration request, matching user preferences and profiles (e.g., those maintained by the mobile communication information storage module 145) (¶ Fridman [0049]), e.g. "device attributes"... device identification information (e.g., … UserAgent header, or the like),... Composite Capabilities/Preference Profiles (CC/PP) (e.g., a description of a device's capabilities and user preferences),... user type, or other like specifications or preferences associated with each device and user. (¶ Fridman [0042]).
Fridman also teaches that the GUI configuration request can include any suitable additional information that can be used for requesting instructions to configure or re-configure the GUI, such as for example, the current arrangement or layout of the GUI, the composition of the GUI (e.g., a listing and/or description of the graphical elements that make up the GUI), and other like information. (Fridman ¶ [0039])
Fridman then teaches that the GUI request processing module 130 can include appropriate lookup tables that can map GUI configuration requests to various predetermined GUI configuration responses. Such look-up tables can be stored in a suitable computer memory or other computer storage device internal to or in communication with the GUI request processing module 130 or the GUI provider server 125 (Fridman ¶ [0050] and/or suitable Boolean or other logic or rules can be used to determine the GUI elements and GUI configuration information for responding to requests from the devices/clients. For example, continuing with the present illustration, Boolean logic can be used to determine that IF the GUI configuration request comes from a particular, individual mobile communication device 105 or mobile client application module 110, THEN generate a GUI configuration response with the GUI elements and GUI configuration information corresponding that particular, individual device/client (¶ [0051])
One example in Fridman of this is that one of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. (¶ [0047]). As can be seen in this example, the GUI configuration request would include an identifier of the user, e.g. disable user, a processing name which specifies a processing among a plurality of processings for the customized user interface corresponding to the identifier, e.g. graphical elements, and the acquired setting information based on the received use condition would include graphical elements with large visuals/fonts, which would differ from another user that is identified as not visually disabled, i.e. wherein the setting information comprises a processing content for the customized user interface.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
In regard to the dependent claims, dependent claims 3-10 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Appleyard et al. (US 20090113310 A1) - Role tailored portal solution including a tailored user experience available through a Web portal that addresses the multiple-view, multiple-data needs of operations, supervisory, policy making, and executive personnel of an organization.

Ramaswamy et al. (US 20110265188 A1) - Role-Based Graphical User Interfaces

Shrufi et al. (US 20130067365 A1) - Role based user interface for limited display devices

Barak et al. (US 20130268889 A1) - Suggesting Contextually-Relevant Content Objects

Helter (US 9081746 B1) - Method For Client Configuration Management In Remote Computing

Wang et al. (US 20190129575 A1) - Springboard interface for quick task transitions including storing menu indices that map user attributes to subsets of applications and generating and interface based on matching a menu index to one or more attributes for a current user

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179